Exhibit 10.3

 

LOGO [g349376g0319224559489.jpg]

March 17, 2017

Cerulean Pharma Inc.

35 Gatehouse Drive

Waltham, MA 02451

 

  Re: Payoff of Loan and Security Agreement

Reference is hereby made to that certain Loan and Security Agreement (the “Loan
Agreement”), entered into and effective as of January 8, 2015, by and among
Cerulean Pharma Inc., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or other entities from time to time party
thereto (collectively, “Lender”) and Hercules Capital, Inc. (formerly known as
Hercules Technology Growth Capital, Inc.), a Maryland corporation, in its
capacity as administrative agent for itself and the Lender (in such capacity,
the “Agent”). Capitalized terms used herein, but not otherwise defined, shall
have the meaning set forth in the Loan Agreement.

We have been advised that the Borrower intends to pay off all of the
indebtedness to the Lender, including principal, accrued and unpaid interest,
fees, costs and expenses (collectively, the “Obligations”) payable under the
Loan Agreement. This letter (the “Payoff Letter”) will confirm that, upon
receipt by the Lender of the Payoff Amount (together with any applicable Per
Diem Amount; both as defined below) from or on behalf of the Borrower, all of
the Obligations shall be paid in full.

Payoff Amount; Wiring Instructions. The “Payoff Amount” is U.S. $12,449,670.94
through and until 1:30 p.m. California time on March 20, 2017 (the “Payoff
Date”). If Lender does not receive funds in an amount sufficient to repay the
Payoff Amount in full by 1:30 p.m. California time on the Payoff Date,
additional interest and fees shall accrue and be payable in the amount of U.S.
$2,230.61 per day (the “Per Diem Amount”) until the Payoff Amount is paid in
full. The Payoff Amount must be received, in immediately available funds, by
1:30 p.m. California time on the Payoff Date in order for the Borrower to avoid
the accrual of the Per Diem Amount. The Payoff Amount and Per Diem Amount quoted
herein are effective through the last day of the month.

The Payoff Amount (together with any applicable Per Diem Amount) should be paid
by or on behalf of the Borrower by wire transfer in accordance with the
following instructions:

 

Account Title:    HERCULES FUNDING III, LLC Account Number:   

Union Bank’s information is as follows:

 

Bank Name:    Union Bank Routing Number:    Bank Address:    400 California St.,
San Francisco, CA 94104



--------------------------------------------------------------------------------

Termination of Obligations. Upon the acceptance of this Payoff Letter by the
Borrower as evidenced by their countersignature hereto and Lender’s receipt of
the Payoff Amount (together with any applicable Per Diem Amount), the Lender’s
commitments to extend further credit to the Borrower under the Loan Agreement
shall terminate, all obligations, covenants, debts and liabilities of the
Borrower under the Loan Agreement shall be satisfied and discharged in full, and
the Loan Agreement and other than the Warrant, all other documents entered into
in connection with the Loan Agreement shall be terminated, all liens or security
interests granted to secure the obligations under the Loan Agreement shall
automatically terminate and all guaranties of the obligations under the Loan
Agreement shall automatically terminate. Notwithstanding the foregoing,
provisions set forth in Section 6.3 of the Loan Agreement shall survive the
termination of the Loan Agreement.

Lender’s Agreements. Upon the Lender’s receipt of the Payoff Amount (together
with any applicable Per Diem Amount):

(a) The undersigned hereby agrees that upon the payment in full of the Payoff
Amount, this Payoff Letter shall be deemed to be an authorization for the
Borrower or any agent or other designee of the Borrower (i) to file UCC-3
financing statement terminations with respect to each financing statement filed
against the Borrower and its Subsidiaries for the benefit of the Lender, and
(ii) to deliver a copy of this letter or any other termination or release
contemplated hereby to any insurance company, insurance broker, bank, landlord,
tenant, warehouseman or other Person to evidence (and/or reflect on public
record) the termination and release of all security interests, pledges, liens,
assignments or other encumbrances which the Borrower or any guarantor or other
obligor has granted to the Lender to secure the Obligations, and thereafter any
contract, agreement, mortgage, commitment to deliver insurance certificates and
proceeds and the like executed by any such party in favor of the Lender in
connection with the transactions contemplated by the Loan Agreement (other than
the Warrant) shall be automatically terminated, without further action of or
consent by the Lender.

(b) Lender will immediately return to Borrower for the benefit of the Borrower
and its Subsidiaries all of the collateral it has in its possession including,
without limitation all promissory notes, certificates representing the
Collateral, any transfers therefore and any other instruments.

(c) Lender shall execute and deliver the Termination of Control Agreement
attached hereto as Schedule A for each agreement by which Lender obtained
control of a deposit account and / or a securities account to terminate its
control over such deposit and / or securities account.

(d) Lender shall execute and deliver the Confirmation of Receipt of Full Payment
of the Payoff Amount attached hereto as Schedule B.

The Lender further agrees that, at any time and from time to time following its
receipt of the Payoff Amount, it will promptly execute and deliver such other
termination statements or other agreements and instruments in form and substance
reasonably satisfactory to the Borrower and take such other actions as the
Borrower or its counsel may reasonably request to evidence, effect or reflect on
public record the release of the security interests, pledges, liens and other
encumbrances granted to the Lender pursuant to the Loan Agreement or any other
agreement (other than any Warrants) executed and/or delivered in connection
therewith.

Release. For and in consideration of the agreements of the Lender contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Borrower hereby forever
releases and discharges the Lender, each of its respective officers, directors,
employees, agents, affiliates, representatives, successors and assigns
(collectively, the “Released Parties”) from any and all claims, causes of
actions, damages and liabilities of any nature whatsoever, known or unknown,
which the Borrower ever had, now has or might hereafter have against one or more
of the Released Parties which relates, directly or indirectly, to the Loan
Documents or the transactions relating thereto, to the extent that any such
claim, cause of action, damage or liability shall be based in whole or in part
upon facts, circumstances, actions or events existing on or prior to the Payoff
Date.

 

- 2 -



--------------------------------------------------------------------------------

Counterparts; Facsimile Delivery. Lender hereby requests that the Borrower
acknowledges its receipt and acceptance of and agreement to the terms and
conditions set forth in this Payoff Letter by signing a copy of it in the
appropriate space indicated below and returning it to the Lender. This Payoff
Letter may be signed by the parties hereto in several counterparts. Delivery of
a photocopy or facsimile of an executed counterpart of this Payoff Letter shall
be effective as delivery of a manually executed original counterpart of this
Payoff Letter.

 

- 3 -



--------------------------------------------------------------------------------

Governing Law. The validity, construction and effect of this Payoff Letter shall
be governed by the laws of the State of California (without giving effect to
principles of conflicts of law).

 

Very truly yours, HERCULES CAPITAL, INC. By:  

/s/ Jennifer Choe

Name:  

Jennifer Choe

Title:  

Assistant General Counsel

ACCEPTED AND AGREED: CERULEAN PHARMA INC. By:  

/s/ Gregg Beloff

Name:  

Gregg Beloff

Title:  

Interim Chief Financial Officer

 

 

400 HAMILTON AVENUE

SUITE 310

PALO ALTO, CA 94301

650.289.3060

650.473.9194

WWW.HERCULESTECH.COM

 

- 4 -



--------------------------------------------------------------------------------

LOGO [g349376g0319224559489.jpg]

Schedule A

Termination of Control Agreement

Silicon Valley Bank

Global Deposit Operations

3003 Tasman Drive

Mail Sort HF151

Santa Clara, CA 95054

Fax: (408) 728-9746

Re: Cerulean Pharma Inc. – Account #

Ladies and Gentlemen:

By its signature below, the undersigned hereby directs you to terminate the
control agreement among account holder, you and us and thereby terminate our
control of account holder’s deposit account.

 

HERCULES CAPITAL, INC. (formerly known as Hercules Technology Growth Capital,
Inc.) By:  

 

Name:  

 

Title:  

 

 

 

400 HAMILTON AVENUE

SUITE 310

PALO ALTO, CA 94301

650.289.3060

650.473.9194

WWW.HERCULESTECH.COM



--------------------------------------------------------------------------------

LOGO [g349376g0319224600705.jpg]

Schedule A

Termination of Control Agreement

Silicon Valley Bank

3003 Tasman Drive

Mail Sort HG240

Santa Clara, CA 95054

Attn: Operations Manager

Fax: (408) 496-2407

Re: Cerulean Pharma Inc. – Account #

Ladies and Gentlemen:

By its signature below, the undersigned hereby directs you to terminate the
control agreement among account holder, you and us and thereby terminate our
control of account holder’s securities account.

 

HERCULES CAPITAL, INC. (formerly known as Hercules Technology Growth Capital,
Inc.) By:  

 

Name:  

 

Title:  

 

 

 

400 HAMILTON AVENUE

SUITE 310

PALO ALTO, CA 94301

650.289.3060

650.473.9194

WWW.HERCULESTECH.COM



--------------------------------------------------------------------------------

Schedule B

 

LOGO [g349376g0319224600752.jpg]

CONFIRMATION OF RECEIPT OF FULL PAYMENT

OF THE PAYOFF AMOUNT

By its signature below, the undersigned hereby confirms its receipt of full
payment of the Payoff Amount on the Payoff Date and releases its security
interest in all of the Collateral as provided in our Payoff Letter dated as of
March 17, 2017 (the “Payoff Letter”) to Cerulean Pharma Inc. All terms used
herein and not defined shall have the meaning attributed to them in the Payoff
Letter.

 

HERCULES CAPITAL, INC. By:  

 

Name:  

 

Title:  

 

 

 

400 HAMILTON AVENUE

SUITE 310

PALO ALTO, CA 94301

650.289.3060

650.473.9194

WWW.HERCULESTECH.COM

 

- 7 -